Citation Nr: 9914241	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected major depression (now shown as adjustment 
disorder), evaluated as 10 percent disabling prior to March 
27, 1998, and currently evaluated as 30 percent disabling 
from March 27, 1998.

2.  Entitlement to an increased evaluation for the service-
connected HIV-related complex, currently evaluated as 30 
percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1985 to April 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the RO.  

In an April 1998 rating decision, the RO increased to 30 
percent disabling the rating assigned for the veteran's 
service-connected psychiatric disorder, effective on March 
27, 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's psychiatric disability is shown to be 
likely manifested by considerable social and industrial 
impairment; neither severe social and industrial impairment 
nor occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood is demonstrated.  

3.  The veteran's HIV-related complex is manifested by 
occasional constitutional symptoms such as diarrhea; there is 
no evidence of refractory constitutional symptoms, weight 
loss, AIDS-related opportunistic infection or neoplasm.  




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for the service-
connected psychiatric disability have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.132 including Diagnostic Code 9405 
(1996); 

2.  The criteria for a rating in excess of 50 percent for the 
service-connected psychiatric disability have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.132 including Diagnostic Code 
9405 (1996), 4.130 including Diagnostic Code 9434 (1998).

3.  The criteria for a rating in excess of 30 percent for the 
service-connected HIV-related complex have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.88b including Diagnostic 
Code 6351 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims of increased 
ratings are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).


I.  Psychiatric disorder

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disorder.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

The service medical records show a diagnosis of HIV disease 
with generalized lymphadenopathy.  The veteran also was 
diagnosed as having a moderate anxiety depression.  

In a January 1989 rating decision, the RO granted service 
connection for major depression and assigned a 10 percent 
evaluation, effective in April 1988.  

In October 1996, the veteran filed a claim for an increase in 
the ratings for his service-connected disabilities.  VA 
outpatient records dated from August to October 1996 show 
increased concerns about his depression.  In September 1996, 
the veteran stated that he had problems "keeping it 
together."  He quit his job because "he couldn't take it" 
any more.  In October 1996, he stated that he was really 
worried and that people were dying around him.  The 
assessment was that of depressive disorder not otherwise 
specified; organic mood disorder, depressed secondary to HIV 
and medications versus dysthymia versus major depression.  

Based on these reports, the RO, in a December 1996 rating 
decision, denied an increased rating in excess of 10 percent 
for major depression, and the veteran appealed.

In March 1998, a VA psychiatric examination was conducted.  
The veteran reported that he continued to experience 
difficulties with his depression and HIV illness.  Although 
he noted that his depression had been a little better the 
previous two to three weeks, he stated that he continued to 
have periods of significant depression.  He reported that he 
felt like crying and did not know why and that he wanted to 
isolate himself from others.  He stated that he had frequent 
sleep disturbances, fluctuations in his appetite, lack of 
energy and interest and difficulty concentrating.  The 
examiner reported that the veteran was alert, oriented, 
cooperative and pleasant.  His mood was somewhat depressed 
with a congruent affect.  His speech was slow, halting and 
choppy, and there was no psychomotor agitation or 
retardation.  His facial expression was mildly depressed, and 
his eye contact was fair.  His thought processes were slowed 
with some thought blocking and difficulty finding words.  
There were no auditory or visual hallucinations.  There was 
no evidence of any delusional system, and the veteran denied 
any homicidal or suicidal ideation.  His memory was fair for 
immediate, recent and remote events.  He was unable to 
concentrate well enough to spell "table" backwards, but he 
was able to interpret a proverb.  He intelligence was 
estimated in the average range, and he had partial insight 
into his current condition.  The examiner diagnosed mood 
disorder due to HIV with major depressive like features.  A 
Global Assessment Functioning score of 52 was assigned.  The 
examiner noted that the veteran continued to experience major 
depressive like episodes associated with his HIV status.  His 
social adaptability was reportedly mildly to, at times, 
moderately impaired.  His flexibility, reliability and 
efficiency in an industrial setting was reported to be at 
least moderately impaired.  Thus, the examiner estimated the 
"level of disability to be in the definite to considerable 
range."  

Based on the March 1998 VA examination, the RO, in an April 
1998 rating decision, increased to 30 percent the evaluation 
assigned for service-connected "major depression (now shown 
as adjustment disorder)" effective from March 27, 1998, the 
date of the VA examination.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran's service-connected psychiatric disorder is 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.130 including Diagnostic Code 9434 (1998).  
It was previously rated pursuant to the provisions of 38 
C.F.R. § 4.132 including Diagnostic Code 9405 (1996).  
Effective on November 7, 1996, 38 C.F.R. § 4.132 was 
redesignated as 38 C.F.R. § 4.130 which included new rating 
criteria for psychiatric disorders.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation requires 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 including Diagnostic Code 9434 (1998).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 30 percent rating is warranted when the 
ability to establish or maintain effective and wholesome 
relationships with people is definitely impaired, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, with psychoneurotic symptoms resulting 
in such reduction in the reliability, flexibility, and 
efficiency levels as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the claimant is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132 
including Diagnostic Code 9405 (1996).

The Board finds that, under the older rating criteria, the 
disability picture presented meets the criteria for a 50 
percent rating for the entire period of the veteran's appeal.  
The VA examiner determined that the veteran's level of 
disability was in the definite to considerable range.  That 
is, the disability picture presented is between the criteria 
for a 30 percent rating and a 50 percent rating.  When, after 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  Here, given the VA examiner's opinion that the 
level of disability was in the definite to considerable 
range, the Board will resolve the reasonable doubt in the 
veteran's favor and grant a 50 percent rating for the 
service-connected psychiatric disability.  Furthermore, the 
Board is of the opinion that the VA medical evidence dated 
from August to October 1996, particularly the October 1996 
records, shows a disability picture consistent with that 
presented in the March 1998 VA examination.  Thus, the Board 
finds that the 50 percent rating is warranted for the entire 
period of this appeal pursuant to the older regulations.  

The Board finds, however, that a rating greater than 50 
percent is not warranted under either the older or newer 
regulatory criteria.  Considering the older criteria, the 
Board notes that the evidence does not present a picture of 
severe impairment in the veteran's social and industrial 
capabilities.  Indeed, as noted, the evidence presents a 
picture between definite and considerable impairment, which 
the Board has found is more consistent with considerable 
impairment.

Regarding the newer regulatory criteria, the Board notes that 
there is no evidence of suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  That is, the veteran has not exhibited the 
symptomatology required for a 70 percent rating.  

In sum, the Board finds that the veteran's disability picture 
meets the criteria for a 50 percent rating under the older 
regulatory criteria for the entire period of this appeal, but 
the preponderance of the evidence is against an rating in 
excess of 50 percent for his service-connected psychiatric 
disorder.  


HIV-related complex

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's HIV-related 
complex.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Service medical records show a diagnosis of HIV disease with 
generalized lymphadenopathy.

In January 1989, the RO granted service connection for HIV 
disease with generalized lymphadenopathy and assigned a 30 
percent evaluation effective from April 1988.  In May 1989, 
however, the RO increased to 60 percent the evaluation for 
the veteran's HIV disease effective from April 1988.  The 60 
percent evaluation was based on evidence of recurrent 
infections, recurrent pneumonia and diarrhea.  The evidence 
also revealed a yeast infection of the mouth.  

In November 1990, the RO reduced the evaluation for the 
veteran's HIV-related complex to 10 percent from March 1991.  
The evidence showed that he continued to have alternating 
periods of constipation and diarrhea.  The RO noted that the 
veteran's service-connected disability was totally 
asymptomatic except for some lymphadenopathy.  The veteran 
appealed.  

At an April 1993 VA examination, the veteran's weight was 
reported to be 144 pounds.  

In a September 1994 decision, the Board determined that 
restoration of the 60 percent evaluation was not warranted.  
The Board, however, determined that a 30 percent evaluation 
was warranted for the veteran's service-connected HIV-related 
complex.  In a December 1994 rating decision, the RO assigned 
the 30 percent evaluation effective from March 1991.  

In October 1996, the veteran filed a claim for an increased 
rating for his service-connected HIV-related complex.  

VA outpatient records dated from August to October 1996 show 
follow-up treatment of his service-connected disabilities.  
In August 1996, the veteran complained of alternating 
constipation and diarrhea.  It was noted that he was not 
taking any medication.  In September 1996, he denied any 
problems related to his HIV-related complex other than 
depression.  The assessment was that of "no acute 
problems."  

In October 1996, he was treated for bronchitis and an upper 
respiratory infection.  Laboratory evidence revealed a T4 
count of 436 and a viral load of over 104,000.  His weight 
was reported to be 145 pounds.  It was noted that the veteran 
had been on AZT for five months, years ago.  He was 
prescribed medication, and it was emphasized that he was to 
take the medication regularly.  

In March 1998, a VA examination was conducted.  His weight 
was reportedly 167 pounds.  It was noted that his only AIDS-
related illness had been esophageal candidiasis in 1988.  The 
veteran complained of chronic symptoms of diarrhea, 
constipation and depression.  It was reported that his only 
medications for the HIV-related diseases was AZT and Epivir.  
The examiner reported that the veteran was thin, well 
developed and well nourished.  He was described as alert and 
in no acute distress.  There was no evidence of hairy 
leukoplakia or esophageal candida.  There was no 
lymphadenopathy present in the cervical, clavicular or 
inguinal areas.  The veteran reported that his last T4 cell 
count was 570 with no evidence of HIV-related neoplasm.  The 
diagnosis was that of "[l]ongstanding history of HIV 
positivity though well maintained T4 cell counts and no 
evidence of significant HIV[-]related diseases other than 
esophageal candida."  Laboratory tests revealed a T4 cell 
count of 606, within the normal range of 400 to 1770.  


Analysis

As noted above, disability ratings are determined by applying 
the criteria set forth in the VA Rating Schedule, found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected HIV-related complex is 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.88b including Diagnostic Code 6351 (1998).  
Under that diagnostic code, HIV-related illness is rated 30 
percent disabling where there are recurrent constitutional 
symptoms, intermittent diarrhea, and on approved 
medication(s).  The 30 percent rating is the minimum 
evaluation with T4 cell count less than 200, or with Hairy 
Cell Leukoplakia, or Oral Candidiasis.  Where there are 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, a rating of 60 percent is assigned.  
The 60 percent rating is the minimum evaluation following 
AIDS-related opportunistic infection or neoplasm.  A 100 
percent rating is assigned for AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems; or with HIV related illness 
with debility and progressive weight loss, without remission, 
or few or brief remissions.  

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating greater than 30 
percent for the veteran's service-connected HIV-related 
complex.  Although there is evidence of diarrhea, there is no 
evidence of refractory constitutional symptoms or 
pathological weight loss.  Indeed, the veteran gained over 
twenty pounds between October 1996 and March 1998.  
Furthermore, there is no medical evidence of AIDS-related 
opportunistic infection or neoplasm.  In the absence of such 
evidence, the Board must find that the disability picture is 
such that the criteria for the next higher rating have not 
been met.  The preponderance of the evidence is against an 
evaluation greater than 30 percent for his HIV-related 
complex.  

Regarding all of the increased rating claims, consideration 
has been given to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 and the Board has 
applied all the provisions of Parts 3 and 4 that would 
reasonably apply.  

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

A 50 percent rating for the service-connected major 
depressive disorder (now shown as adjustment disorder) is 
granted.  To this extent, the appeal is allowed subject to 
the rules and regulations governing the payment of monetary 
benefits.  

An increased rating in excess of 30 percent for the service-
connected AIDS-related complex is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

